Citation Nr: 0826094	
Decision Date: 08/04/08    Archive Date: 08/13/08

DOCKET NO.  08-12 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Whether new and material evidence has been received to reopen 
the issue of whether the character of the appellant's 
discharge constitutes a bar to the payment of Department of 
Veterans Affairs (VA) benefits.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky




INTRODUCTION

The appellant had military service from October 1969 to 
January 1971 and January 1971 to October 1974.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a September 2007 decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Sioux Falls, 
South Dakota.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

In an April 2008 VA Form 9 (Appeal to Board of Veterans' 
Appeals), the appellant requested a hearing at the RO before 
a Veterans Law Judge of the Board (also known as a Travel 
Board hearing).  The Board acknowledges that the appellant 
agreed to a videoconference hearing before a Veterans Law 
Judge of the Board in lieu of the requested Travel Board 
hearing, and that such a hearing was scheduled for July 2008.  
However, subsequent to agreeing to a videoconference hearing, 
the appellant indicated that he wished to be scheduled for a 
Travel Board hearing, as originally requested, instead.  As 
such, the appellant must be afforded an opportunity for a 
Board hearing before appellate consideration of his appeal.  
Therefore, the appellant must be scheduled for a Board 
hearing at the RO before a Veterans Law Judge, prior to 
deciding his appeal.  See 38 C.F.R. §§ 20.700, 20.704 (2007).

Accordingly, this case is REMANDED to the RO (via the Appeals 
Management Center (AMC)) for the following development and 
consideration:

Schedule the appellant for a Travel Board 
hearing before a Veterans Law Judge at the 
RO.  Notify him of the date, time and 
location of his hearing and place a copy of 
the hearing notice letter in his claims 
file.  If the appellant fails to appear for 
such a scheduled hearing, or otherwise 
indicates he no longer desires such a 
hearing, such should be documented in the 
record.  

The purpose of this remand is to afford the claimant due 
process of law, and the Board does not intimate any opinion 
as to the merits of the case, either favorable or 
unfavorable, at this time.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

